DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020, 10/15/2020, 03/29/2021, 09/17/2021, and 10/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-27, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,849,134. 

U.S. Application No. 17/068408
U.S. Patent No. 10,849,134
Claim 1: A method for wireless communication, comprising:
Claim 1: A method for wireless communication, comprising:
Limitation 1: exchanging one or more signals between a first wireless node and a second wireless node; 

Limitation 1: exchanging one or more signals between a first wireless node and a second wireless node;
Limitation 2: determining, at the first wireless node and based at least in part on the one or more signals, a range of correspondence between at least one of a transmit beam of the first wireless node and a receive beam of the first wireless node; 

Limitation 2: determining, at the first wireless node and based at least in part on the one or more signals, a level of correspondence between at least one of a transmit beam of the first wireless node and a receive beam of the first wireless node,
Limitation 3: determining a difference between indices of the transmit beam of the first wireless node and the receive beam of the first wireless node; and 

Limitation 3: wherein determining the level of correspondence comprises determining whether a difference exists between indices of the transmit beam of the first wireless node and the receive beam of the first wireless node; and
Limitation 2: determining an uncertainty region for beam mapping based on the determined difference.
Claim 20: The method of claim 1, further comprising: determining a range of a beam sweep to be performed based at least in part on the range of correspondence and on a triggering event.
Limitation 2: determining a range of a beam sweep to be performed based at least in part on the level of correspondence and on a triggering event.
Claim 15: The method of claim 14, wherein determining the level of correspondence comprises: determining the difference between the indices of the transmit beam of the first wireless node and the receive beam of the first wireless node; and determining an uncertainty region for beam mapping based on the determined difference.
Claim 2: The method of claim 1, wherein the range of correspondence comprises full correspondence, partial correspondence, or no correspondence.
Claim 2: The method of claim 1, wherein the level of correspondence comprises full correspondence, partial correspondence, or no correspondence.
Claim 3: The method of claim 1, further comprising: determining a range of correspondence between a transmit beam of the second wireless node and a receive beam of the second wireless node.
Claim 3: The method of claim 1, further comprising: determining a level of correspondence between a transmit beam of the second wireless node and a receive beam of the second wireless node.
Claim 4: The method of claim 1, wherein exchanging one or more signals between the first wireless node and the second wireless node comprises: receiving, from the second wireless node, a signal indicating a range of calibration values associated with a transmit path and a receive path of the second wireless node.
Claim 4: The method of claim 1, wherein exchanging one or more signals between the first wireless node and the second wireless node comprises: receiving, from the second wireless node, a signal indicating a range of calibration values associated with a transmit path and a receive path of the second wireless node.
Claim 5: The method of claim 4, further comprising: using the range of calibration values to determine a range of correspondence between a transmit beam of the second wireless node and a receive beam of the second wireless node.
Claim 5: The method of claim 4, further comprising: using the range of calibration values to determine a level of correspondence between a transmit beam of the second wireless node and a receive beam of the second wireless node.
Claim 6: The method of claim 4, wherein the range of calibration values includes at least one of a range of amplitude error of antenna weights, a range of phase error of antenna weights, or combinations thereof.
Claim 6: The method of claim 4, wherein the range of calibration values includes at least one of a range of amplitude error of antenna weights, a range of phase error of antenna weights, or combinations thereof.
Claim 7: The method of claim 4, wherein the range of calibration values includes at least a difference between amplitude error of antenna weights associated with the transmit path and the receive path, a difference between phase error of antenna weights associated with the transmit path and the receive path, or combinations thereof.
Claim 7: The method of claim 4, wherein the range of calibration values includes at least a difference between amplitude error of antenna weights associated with the transmit path and the receive path, a difference between phase error of antenna weights associated with the transmit path and the receive path, or combinations thereof.
Claim 8: The method of claim 1, wherein exchanging one or more signals between the first wireless node and the second wireless node comprises: receiving, from the second wireless node, a signal indicating a downlink quality of a 
Claim 8: The method of claim 1, wherein exchanging one or more signals between the first wireless node and the second wireless node comprises: receiving, from the second wireless node, a signal indicating a downlink quality of a transmission on a downlink beam 
Claim 9: The method of claim 8, wherein the first wireless node and the second wireless node apply a similar beam shape for the transmit beam and the receive beam.
Claim 9: The method of claim 8, wherein the first wireless node and the second wireless node apply a similar beam shape for the transmit beam and the receive beam.
Claim 10: The method of claim 9, wherein the similar beam shape indicates that the transmit beam and the receive beam use a same set of antenna elements, or beam widths, or point to a same direction, or a combination thereof.
Claim 10: The method of claim 9, wherein the similar beam shape indicates that the transmit beam and the receive beam use a same set of antenna elements, or beam widths, or point to a same direction, or a combination thereof.
Claim 11: The method of claim 8, further comprising: using the downlink quality and the uplink quality to determine the range of correspondence between the transmit beam of the second wireless node and the receive beam of the second wireless node.
Claim 11: The method of claim 8, further comprising: using the downlink quality and the uplink quality to determine the level of correspondence between the transmit beam of the second wireless node and the receive beam of the second wireless node.
Claim 12: The method of claim 8, wherein receiving the signal indicating the downlink quality comprises: receiving an indication of at least one of a reference signal received power (RSRP), or a reference signal received quality (RSRQ), or a signal-to-noise ratio (SNR), or a signal-to-interference-plus-noise ratio (SINR), or a channel quality indicator (CQI), or a received signal strength indicator (RSSI), or a combination thereof of the transmission on the downlink beam pair.
Claim 12: The method of claim 8, wherein receiving the signal indicating the downlink quality comprises: receiving an indication of at least one of a reference signal received power (RSRP), or a reference signal received quality (RSRQ), or a signal-to-noise ratio (SNR), or a signal-to-interference-plus-noise ratio (SINR), or a channel quality indicator (CQI), or a received signal strength indicator (RSSI), or a combination thereof of the transmission on the downlink beam pair.
Claim 13: The method of claim 8, wherein determining the uplink quality comprises: determining at least one of a reference signal received power (RSRP), or a reference signal received quality (RSRQ), or a signal-to-noise ratio (SNR), or a signal-to- interference-plus-noise ratio (SINR), or a channel quality indicator 
Claim 13: The method of claim 8, wherein determining the uplink quality comprises: determining at least one of a reference signal received power (RSRP), or a reference signal received quality (RSRQ), or a signal-to-noise ratio (SNR), or a signal-to-interference-plus-noise ratio (SINR), or a channel quality indicator (CQI) or a received 
Claim 14: The method of claim 1, wherein the transmit beam of the first wireless node is associated with a higher quality than other transmit beams of the first wireless node and the receive beam of the first wireless node is associated with a higher quality than other receive beams of the first wireless node.
Claim 14: The method of claim 1, wherein the transmit beam of the first wireless node is associated with a higher quality than other transmit beams of the first wireless node and the receive beam of the first wireless node is associated with a higher quality than other receive beams of the first wireless node.
Claim 15: The method of claim 1, wherein the range of correspondence corresponds to a breadth of the uncertainty region.
Claim 16: The method of claim 15, wherein the level of correspondence corresponds to a breadth of the uncertainty region.
Claim 16: The method of claim 1, further comprising: determining a difference between indices of a receive beam of the second wireless node and a transmit beam of the second wireless node.
Claim 17: The method of claim 15, further comprising: determining a difference between indices of a receive beam of the second wireless node and a transmit beam of the second wireless node.
Claim 17: The method of claim 1, wherein exchanging one or more signals comprises: receiving, from the second wireless node, an indication of a range of correspondence between a transmit beam of the second wireless node and a receive beam of the second wireless node.
Claim 18: The method of claim 1, wherein exchanging one or more signals comprises: receiving, from the second wireless node, an indication of a level of correspondence between a transmit beam of the second wireless node and a receive beam of the second wireless node.
Claim 18: The method of claim 17, wherein receiving the indication of the range of correspondence between the transmit beam of the second wireless node and the receive beam of the second wireless node comprises: receiving the indication in a physical broadcast channel (PBCH), an extended physical broadcast channel (ePBCH), a random access channel (RACH) message, a physical downlink control channel (PDCCH), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a radio resource control (RRC) message, a master 8 information block (MIB), or a system information block (SIB).
Claim 19: The method of claim 18, wherein receiving the indication of the level of correspondence between the transmit beam of the second wireless node and the receive beam of the second wireless node comprises: receiving the indication in a physical broadcast channel (PBCH), an extended physical broadcast channel (ePBCH), a random access channel (RACH) message, a physical downlink control channel (PDCCH), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a radio resource control (RRC) message, a master information block (MIB), or a system information block (SIB).
Claim 19: The method of claim 17, wherein receiving the indication of the range of correspondence between the 
Claim 20: The method of claim 18, wherein receiving the indication of the level of correspondence between the transmit beam 
Claim 21: The method of claim 20, wherein the triggering event comprises awaking in connected mode from a discontinuous reception (DRX) cycle whose duration exceeds a threshold.
Claim 21: The method of claim 1, wherein the triggering event comprises awaking in connected mode from a discontinuous reception (DRX) cycle whose duration exceeds a threshold.
Claim 22: The method of claim 20, wherein the triggering event comprises a changing of a transmission or reception subarray.
Claim 22: The method of claim 1, wherein the triggering event comprises a changing of a transmission or reception subarray.
Claim 23: The method of claim 20, wherein a range of a beam sweep to be performed for each of multiple simultaneous communication links is different.
Claim 23: The method of claim 1, wherein a range of a beam sweep to be performed for each of multiple simultaneous communication links is different.



Allowable Subject Matter
Claims 1-30 are allowable over Prior Art. Claims 1-30 would be allowable if rewritten to overcome the Double Patenting Rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al., U.S. Publication No. 2018/0092129, discloses a scenario in which the UE does not have beam reciprocity between Tx and Rx beams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469